Title: To George Washington from Major General Benedict Arnold, 16 August 1780
From: Arnold, Benedict
To: Washington, George


					
						Dear Sir,
						Head Quarters Robinson’s House Augt 16th 1780.
					
					Your Excellency’s Favor of the 13th I had the Honor of receiving the last Evening, I have ordered particular Inquiry to be made into the Treatment of the Prisoners and every Abuse to be remedied. No Complaint had ever reached me on the Subject previous to your Excellency’s Letter.
					Inclosed is a Return of Provisions on Hand, the daily Issues and a Copy of a Letter from Mr Stevens D. Commy General of Issues, respecting the Supplies which were expected for this Garrison, which he is of Opinion will be very deficient; I believe little Beef can be expected from this State for some Time. Your Excellency is undoubtedly better informed by the Commissary General what Supplies are ordered for this Garrison and of Course what Orders will be necessary to give on the Subject; I hope the Supplies will be ample notwithstanding Mr Stevens’s Fears.
					Two hundred Men are draughted for the Purpose of cutting Wood; the remainder of the Garrison are employed on the Works, but are much retarded for Want of Waggons. The Engineer has demanded nine with four Horses each. The Quarter Master can furnish only four. He has Horses but says there are neither Waggons or Giers for more, in the Department.
					A Mr Moody, an Officer in the Enemy’s Service who was taken up on the Lines & confin’d in the Provost at this Post, still remains here; I beg to be advised by Your Excellency, whether he is to be considered & treated as a Prisoner of War, or as a Spy & put in Irons.
					One Burtis also has been confined here some Time, under Sentence of Death; I beg to know Your Excelleny’s Pleasure respecting him.
					Agreeable to Your Excellency’s Letter of the 14th I have directed

Colo. Sheldon to furnish Colo. Hays Agent in West Chester with an Escort while in the Execution of his Duty. With Sentiments of the most profound regard & respect, I am Your Excellency’s Most Obedt & Most Hble servt
					
						B. Arnold
					
					
						P.S. Mr Stevens has this minute called upon me & says he has no Expectation of any Beef for some Days; and as the Quantity of Salt Meat at this Post is so small, that there is a Necessity of reserving the whole, I have directed Colo: Livingston to stop forty Cattle out of the first Drove that shall arrive at Kings Ferry & send them to this Post; Which Order I make no Doubt Your Excellency will approve.
						Mr Stevens has sent several Expresses to the Purchasers in New England to hurry on the Cattle. He informs me that this is the second Instance of Mr Foots leaving his Post without Permission from the Officer commanding in this Quarter, when the Garrison was streighten’d in Point of Provisions. Of the first, M. Genl Howe is able to give Your Excellency full Information; For which reason I think it will be proper to order him in Arrest on his return.
						
							B.A.
						
					
				